UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LENE NABATEESA MATOVU,                  
                          Petitioner,
                 v.
U.S. IMMIGRATION & NATURALIZATION               No. 02-1495
SERVICE; JOHN ASHCROFT, Attorney
General,
                      Respondents.
                                        
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A76-919-392)

                   Submitted: November 7, 2002

                      Decided: January 6, 2003

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

Bokwe G. Mofor, IMMIGRATION ASSISTANCE CENTER, INC.,
Silver Spring, Maryland, for Petitioner. Robert D. McCallum, Jr.,
Assistant Attorney General, John C. Cunningham, Senior Litigation
Counsel, John S. Hogan, Office of Immigration Litigation, Civil Divi-
sion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.
2                           MATOVU v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Lene N. Matovu, a native and citizen of Uganda, petitions for
review of an order of the Board of Immigration Appeals (Board)
denying her application for asylum and withholding of deportation.
The Board, adopting the opinion of the immigration judge (IJ), con-
cluded that Matovu failed to present credible evidence to show a well-
founded fear of persecution on account of a protected ground that
would make her eligible for asylum relief. See 8 U.S.C. § 1158
(2000); 8 U.S.C. § 1101(a)(42)(A) (2000).

   The Board’s decision to grant or deny asylum relief is conclusive
unless manifestly contrary to the law and an abuse of discretion. 8
U.S.C. § 1252(b)(4)(D) (2000). Credibility findings are reviewed for
substantial evidence. We accord great weight to credibility determina-
tions by the IJ and the Board if they are supported by specific, cogent
reasons. Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989). We will
reverse the Board only if the evidence "‘was so compelling that no
reasonable fact finder could fail to find the requisite fear of persecu-
tion.’" Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002), quoting
INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

   Here, the IJ articulated a number of points on which he questioned
Matovu’s credibility. We find these to be specifically and cogently
stated. As the evidence in this case does not compel a finding of fear
of persecution, we uphold the decision of the IJ as adopted by the
Board.

   The standard for receiving withholding of deportation is "more
stringent than that for asylum eligibility." Chen v. INS, 195 F.3d 198,
205 (4th Cir. 1999). An applicant for withholding must demonstrate
a clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Matovu has failed to establish refugee status, she
cannot satisfy the higher standard for withholding of deportation.
                           MATOVU v. INS                            3
   We deny Matovu’s petition for review. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the material before the court and argument would not aid the
decisional process.

                                                 PETITION DENIED